Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 05/01/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections has been withdrawn. 

Applicant's arguments filed 05/01/2022 regarding the previous 101 rejection have been fully considered but they are not persuasive. Applicant has amended claim 1, but the claims still do not disclose significantly more than the judicial exception. Therefore, the previous 101 rejections stand.

Applicant’s arguments, see page 7 of applicant arguments/remark, filed 05/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112. Please see below for further details.

Applicant's arguments filed 05/01/2022 regarding the previous 103 rejections have been fully considered but they are not persuasive. Applicant argues that the combination of Gillies, in view of Rapoport does not teach all the limitations of the independent claims. However, the examiner believe Gillies, in view of Rapoport does teach all the limitations of the independent claims. Please see below for full details.


Claim Objections

Claim 2 is objected to because of the following informalities:  typographical error. The phrase “providing a available visuals” is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1-2 and 6-12, the claims recite the method/device “comprises a training phase, for training a patient in associating different visuals with different sound categories the training phase comprising the steps of receiving data comprising a plurality of sound categories and visuals allocated to each of the sound categories.” This judicial exception is not integrated into a practical application because the claims include additional limitations to generic computer processes (receiving data, providing visuals). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional details of the claim do not provide a real-world tangible outcome. For instance, the claim limitations state a subsequent MRI data acquisition and acquiring MR data, but nothing is done with the MRI data.
	The examiner suggests adding a limitation to each independent claim stating that an MRI image is generated after acquiring the MRI data and after the training phase. Therefore, a real-world tangible result is included in the claim limitations and will be significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim discloses “a future magnetic resonance imaging (MRI) exam” in line 2 and then “the MRI exam” in line 3. It is unclear if these are the same exams. Also, line 27 of the claim discloses “during a subsequent MRI exam of the patient, the MRI exam comprising the at least one MRI sequence”. It is unclear if these are the same or different from the previous “exams” disclosed in the claim language.
The claim also states “providing to the patient sounds from the plurality….” The term “the patient sounds” lacks antecedent basis. It is unclear if the claim is supposed to read “providing, to the patient, sounds from the plurality…”

Claims 2 and 6-12 are are rejected for depending on claim 1.

Regarding claim 10, the claim discloses “wherein each sound block is classified into a sound category by mapping at least one of power and center frequency of the sounds to a previously defined set of sound categories.” It is unclear if a power and center frequency of the “sounds” or “sound blocks” are to be mapped. 

Regarding claim 13, the limitations “a first data storage configured to store the plurality of sound categories and the visuals allocated to the plurality of sound categories” and “a second data storage configured to store the plurality of sound categories and/or sounds representative of the plurality of sound categories, wherein the data storage provides a link between the plurality of sound categories and the visuals allocated to the plurality of sound categories respectively” are considered indefinite. 
First, it is unclear why there are two data storages. It seems that the first data storage and the second data storage perform the same purpose of storing the plurality of sound categories and the visuals allocated to the plurality of sound categories.
Second, the term “the data storage” is considered indefinite. It is unclear if this refers to the first data storage or the second data storage.

Claims 14-20 are rejected for depending on claim 13.

Regarding claim 18, the claim discloses “wherein each sound block is classified into a sound category by mapping at least one of power and center frequency of the sounds to a previously defined set of sound categories.” It is unclear if a power and center frequency of the “sounds” or “sound blocks” are to be mapped. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies (US 2013/0245364), in view of Rapoport (US 2015/0123657).

Regarding claim 1, Gillies teaches a method for increasing predictability for a patient of a future magnetic resonance imaging (MRI) exam to be implemented using an MRI system,
wherein the MRI exam comprises at least one magnetic resonance sequence [¶0011-0017, wherein the invention discloses the use of an MR and scans using the MRI. See also rest of reference.], wherein the at least one magnetic resonance sequence, in operation, produce sounds that are grouped into a plurality of sound blocks having similar signal characteristics respectively [¶0011-0017, wherein the operation of the MR produces noise generated by the switching of coils. Fig. 2, wherein the sound is grouped by scanner noise level (SNL) and the sound is shown grouped in Fig. 2. The groups are when the SNL is above normal and when the noise is at a normal level. See also rest of reference.], wherein each sound block is classified into a sound category of a plurality of sound categories [Fig. 2, wherein the sound is grouped by scanner noise level (SNL) and the sound is shown grouped in Fig. 2. The groups are when the SNL is above normal and when the noise is at a normal level. See also rest of reference.], and wherein different visuals are allocated to the plurality of sound categories respectively [Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. See also rest of reference.], wherein the method comprises: 
receiving data comprising the plurality of sound categories and the different visuals respectively allocated to the plurality sound categories at an interface [¶0021, wherein a plurality of themes are displayed for the user to choose. The themes include a video. Fig. 1, see storage ST and CU, wherein the sound is processed and therefore, stored. See also rest of reference.]; and
 providing to the patient sounds from the plurality of sound categories together with the different visuals respectively allocated to the sound categoriesPCIP.21912Attorney Docket No. 2018P00381 WOUSApplication Serial Number 17/059,276Response to Office ActionDated February 2, 2022 during a phase to show the patient in associating the plurality of sound categories with the different visuals respectively [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. ¶0049, wherein a plurality of MR scans are to be performed. See Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. Therefore, during the later scans, the patient will know that hummingbirds correlate to higher noise. See also rest of reference.]; 
acquiring MRI data using the MRI system during a subsequent MRI exam of the patient, the MRI exam comprising the at least one MRI sequence [¶0011-0017, ¶0046-0049, wherein a plurality of MR scans are performed. See also rest of reference], 
identifying upcoming sound blocks in the at least one MRI sequence [¶0046-0047. See also rest of reference.]; and 
for each sound block, displaying to the patient the different visual allocated to the sound category of the sound blocky as in the phase, within a time interval of less than 60 seconds prior to the MRI system generating the sound of the sound block due to implementation of the at least one MRI sequence [¶0044, wherein the visuals are provided shortly before the sound is shown. ¶0016-0017. See Fig. 2 and also rest of reference.].
However, Gillies is silent in teaching a training interface and a training phase.
Rapoport, which is also in the field of MRI, teaches a training interface [¶0008, wherein the training interface is the sound produced by the MRI. The sound is interfacing with the patient. See also rest of reference.] and a training phase [See Fig. 1, wherein demo sequences occur before the required set of pulse sequences. The demo sequences are used to habituate the patient to the noise of the MRI. Habituate is defined in this context as getting the patient accustomed (i.e. trained) to the noise produced by the MRI. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport because Gillies and Rapoport are both in the field of MRI and both references teach methods for relaxing/reducing stress of a patient during MRI [Gillies - ¶0020; Rapoport – Abstract and ¶0001-¶0003]. Further, Gillies teaches using repeating pulse sequences and Rapoport teaches repeating sequences as demo sequences to habituate (i.e. train) the patient to the noise of the MRI. Therefore, it would have been obvious to try using the initial pulse sequence disclosed in Gillies as a demo sequence to habituate the patient for the upcoming noise in the MRI produced by the gradient coils. 

Regarding claim 2, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches further comprising: providing a available visuals to the patient over the interface [¶0021, wherein a plurality of themes are displayed for the user to choose. The themes include a video. See also rest of reference.]; 
receiving a user input from the patient, wherein the user input comprises a selection of a visual from the available visuals [¶0021, wherein a theme is chosen by the user. See also rest of reference.]; and 
in response to the user input, providing a sound to the patient, wherein the sound is the sound from the sound category to which the selected visual is allocated [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. See also rest of reference.].
	However, Gillies is silent in teaching a training interface.
	Rapoport, which is also in the field of MRI, teaches a training interface [¶0008, wherein the training interface is the sound produced by the MRI. The sound is interfacing with the patient. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport because Gillies and Rapoport are both in the field of MRI and both references teach methods for relaxing/reducing stress of a patient during MRI [Gillies - ¶0020; Rapoport – Abstract and ¶0001-¶0003]. Further, Gillies teaches using repeating pulse sequences and Rapoport teaches repeating sequences as demo sequences to habituate (i.e. train) the patient to the noise of the MRI. Therefore, it would have been obvious to try using the initial pulse sequence disclosed in Gillies as a demo sequence to habituate the patient for the upcoming noise in the MRI produced by the gradient coils.

Regarding claim 6, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches wherein the interface comprises a software application with which the patient interacts [Fig. 1, ¶0029, ¶0047, wherein the CU includes software. ¶0021, wherein the patient can choose a theme. Therefore, the patient interacts with a software application. See also rest of reference.].
However, Gillies is silent in teaching a training interface.
	Rapoport, which is also in the field of MRI, teaches a training interface [¶0008, wherein the training interface is the sound produced by the MRI. The sound is interfacing with the patient. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport because Gillies and Rapoport are both in the field of MRI and both references teach methods for relaxing/reducing stress of a patient during MRI [Gillies - ¶0020; Rapoport – Abstract and ¶0001-¶0003]. Further, Gillies teaches using repeating pulse sequences and Rapoport teaches repeating sequences as demo sequences to habituate (i.e. train) the patient to the noise of the MRI. Therefore, it would have been obvious to try using the initial pulse sequence disclosed in Gillies as a demo sequence to habituate the patient for the upcoming noise in the MRI produced by the gradient coils.

Regarding claim 8, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches wherein the different visual allocated to the sound category of the sound block is displayed to the patient less than 10 seconds prior to the MRI system generating the sound of the sound block [¶0016, wherein the trigger is 1 or 2 seconds and Fig. 2, wherein the visual is changed before the sound block. See also rest of reference.].

Regarding claim 9, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches wherein identifying upcoming sound blocks in the at least one MRI sequence comprises mapping waveform information to a sound using an algorithm [¶0043-0049, wherein the noise can be predicted based on the pulse sequence waveforms. See also rest of reference.]. 
However, Gillies is silent in teaching the algorithm containing a magneto-mechanical model of a gradient coil in the MRI system to calculate a mechanical response to gradient waveforms.
Rapoport further teaches wherein identifying upcoming sound blocks in the at least one MRI sequence comprises mapping waveform information to a sound using an algorithm containing a magneto-mechanical model of a gradient coil in the MRI system to calculate a mechanical response to gradient waveforms [¶0005, wherein gradient excitation characteristics are mapped to acoustic noise (mechanical response) using an acoustic response function. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport because Gillies and Rapoport are both in the field of MRI and both references teach methods for relaxing/reducing stress of a patient during MRI [Gillies - ¶0020; Rapoport – Abstract and ¶0001-¶0003]. Further, Gillies teaches using repeating pulse sequences and Rapoport teaches repeating sequences as demo sequences to habituate (i.e. train) the patient to the noise of the MRI. Therefore, it would have been obvious to try using the initial pulse sequence disclosed in Gillies as a demo sequence to habituate the patient for the upcoming noise in the MRI produced by the gradient coils.

Regarding claim 10, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches wherein each sound block is classified into a sound category by mapping at least one of power and center frequency of the sounds to a previously defined set of sound categories [See Fig. 2, wherein power/level of the sound pressure SNL is used to group the sound blocks. See also rest of reference.].

Regarding claim 11, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches wherein each sound block is assigned a sound intensity value [Fig. 2, see SNL. See also rest of reference.].

Regarding claim 12, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Gillies further teaches wherein each sound block is assigned absolute timestamps of a start time and an end time of the sound block [See Fig. 2, SNL line and the horizontal axis is time. See also rest of reference.].

Regarding claim 13, Gillies teaches a system for increasing predictability of a future magnetic resonance imaging (MRI) exam for a patient, the system comprising: 
an MRI data acquisition part for implementing an MRI exam of the patient [¶0011-0017, wherein the invention discloses the use of an MR and scans using the MRI. See also rest of reference.], the MRI data acquisition part comprising: PCIP.21914Attorney Docket No. 2018P00381 WOUSApplication Serial Number 17/059,276 Response to Office Action Dated February 2, 2022 
a gradient system configured to produce magnetic field gradients in accordance with at least one MRI sequence [¶0002; ¶0005, wherein the MR includes an gradient field coils. See also rest of reference.], wherein use of the system to implement the at least one MRI sequence produces sounds that are grouped into a plurality of sound blocks having similar signal characteristics respectively, wherein each sound block is classified into a sound category of a plurality of sound categories, and wherein visuals are allocated to the plurality of sound categories respectively [¶0011-0017, wherein the operation of the MR produces noise generated by the switching of coils. Fig. 2, wherein the sound is grouped by scanner noise level (SNL) and the sound is shown grouped in Fig. 2. The groups are when the SNL is above normal and when the noise is at a normal level. See also rest of reference.]; 
a first data storage configured to store the plurality of sound categories and the visuals allocated to the plurality of sound categories [¶0021, wherein a themes are stored and chosen by the user. Fig. 1, see storage ST and CU, wherein the sound is processed and therefore, stored. See also rest of reference.]; 
a display configured to display the visuals allocated to the plurality of sound categories of the sound blocks, respectively, prior to generation of the sound blocks due to implementation of the at least one MRI sequence [¶0044, wherein the visuals are provided shortly before the sound is shown. ¶0016-0017. See Fig. 2 and also rest of reference.]; and 
a device part for the patient in associating the visuals with the sound categories prior to the MRI exam [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. ¶0049, wherein a plurality of MR scans are to be performed. See Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. Therefore, during the later scans, the patient will know that hummingbirds correlate to higher noise. See also rest of reference.], the device part comprising: 
a plurality of input receiving means configured to receive an input from the patient, wherein each of the input receiving means corresponds to one of the visuals [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. See also rest of reference.]; 
a sound producing module configured to produce a sound in response to a selection of an input receiving means of the plurality of input receiving means [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. See also rest of reference.], wherein the produced sound is a sound in the sound category corresponding to the visual of the sound block corresponding to the selected input receiving means [Figs 2-4, wherein sound is output based on the theme chosen and the MR pulse sequence being executed. See also rest of reference.]; and 
a second data storage configured to store the plurality of sound categories and/or sounds representative of the plurality of sound categories, wherein the data storage provides a link between the plurality of sound categories and the visuals allocated to the plurality of sound categories respectively [¶0021, wherein a themes are stored and chosen by the user. Fig. 1, see storage ST and CU, wherein the sound is processed and therefore, stored. See also rest of reference.].
	However, Gillies is silent in teaching wherein use of the gradient system to implement the at least one MRI sequence produces sounds and a training device part for training the patient.
	Rapoport, which is also in the field of MRI, teaches wherein use of the gradient system to implement the at least one MRI sequence produces sounds [¶0002-0005. See also rest of reference.] and a training device part for training the patient [See Fig. 1, wherein demo sequences occur before the required set of pulse sequences. The demo sequences are used to habituate the patient to the noise of the MRI, ¶0069. Habituate is defined in this context as getting the patient accustomed (i.e. trained) to the noise produced by the MRI. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport because Gillies and Rapoport are both in the field of MRI and both references teach methods for relaxing/reducing stress of a patient during MRI [Gillies - ¶0020; Rapoport – Abstract and ¶0001-¶0003]. Further, Gillies teaches using repeating pulse sequences and Rapoport teaches repeating sequences as demo sequences to habituate (i.e. train) the patient to the noise of the MRI. Therefore, it would have been obvious to try using the initial pulse sequence disclosed in Gillies as a demo sequence to habituate the patient for the upcoming noise in the MRI produced by the gradient coils.

Regarding claim 16, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
Gillies further teaches wherein the display configured to display the visuals allocated to the plurality of sound categories of the sound blocks, respectively, within a time interval of less than 60 seconds prior to the generation of the sound blocks [¶0016, wherein the trigger is 1 or 2 seconds and Fig. 2, wherein the visual is changed before the sound block. See also rest of reference.].

Regarding claim 17, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
Gillies further teaches wherein the display configured to display the visuals allocated to the plurality of sound categories of the sound blocks, respectively, within a time interval of less than 10 seconds prior to the generation of the sound blocks [¶0016, wherein the trigger is 1 or 2 seconds and Fig. 2, wherein the visual is changed before the sound block. See also rest of reference.].

Regarding claim 18, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
Gillies further teaches wherein each sound block is classified into a sound category by mapping at least one of power and center frequency of the sounds to a previously defined set of sound categories [See Fig. 2, wherein power/level of the sound pressure SNL is used to group the sound blocks. See also rest of reference.].

Regarding claim 19, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
Gillies further teaches wherein each sound block is assigned a sound intensity value [Fig. 2, see SNL. See also rest of reference.], wherein the sound producing module produces the sound according to the sound intensity value of the sound block for the sound category of the sound block [Fig. 2, see SNL and AL lines. See also rest of reference.].

Regarding claim 20, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
Gillies further teaches wherein each sound block is assigned absolute timestamps of a start time and an end time of the sound block [See Fig. 2, SNL line and the horizontal axis is time. See also rest of reference.], wherein the sound producing module produces the sound according to the start and end times of the sound block for the sound category of the sound block [See Fig. 2, SNL line, AL line, and the horizontal axis is time. See also rest of reference.].

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Gillies, in view of previously cited Rapoport, and in further view of Hughes (US 2010/0238362).

Regarding claim 7, Gillies and Rapoport teach the limitations of claim 1, which this claim depends from.
Rapoport further teaches a training interface [¶0008, wherein the training interface is the sound produced by the MRI. The sound is interfacing with the patient. See also rest of reference.].
However, Gillies and Rapoport are silent in teaching wherein the interface comprises a physical device with which the patient interacts.
Hughes, which is also in the field of MRI, teaches wherein the interface comprises a physical device with which the patient interacts [Fig. 1, control unit 106 and ¶0076. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport with the teaches of Hughes because Gillies teaches that a patient can select the theme to be displayed and Hughes teaches it is known in the art to provide buttons on an interface so that a user can select what is to be displayed in an MRI [Hughes - ¶0076]. 

Regarding claim 15, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
However, Gillies and Rapoport are silent in teaching wherein the plurality of input receiving means comprise a plurality of physical buttons arranged on a physical device.
Hughes, which is also in the field of MRI, teaches wherein the plurality of input receiving means comprise a plurality of physical buttons arranged on a physical device. [Fig. 1, control unit 106 and ¶0076. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport with the teaches of Hughes because Gillies teaches that a patient can select the theme to be displayed and Hughes teaches it is known in the art to provide buttons on an interface so that a user can select what is to be displayed in an MRI [Hughes - ¶0076]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Gillies, in view of previously cited Rapoport, and in further view of Sturgeon (WO 2018/026998).

Regarding claim 14, Gillies and Rapoport teach the limitations of claim 13, which this claim depends from.
Gillies further teaches wherein the plurality of input receiving means comprise a software application [Fig. 1, ¶0029, ¶0047, wherein the CU includes software. ¶0021, wherein the patient can choose a theme. Therefore, the patient interacts with a software application. See also rest of reference.].
However, Gillies and Rapoport are silent in teaching wherein the plurality of input receiving means comprise a plurality virtual buttons displayed via a software application.
Sturgeon, which is also in the field of MRI, teaches wherein the plurality of input receiving means comprise a plurality virtual buttons displayed via a software application [¶0008, wherein a touch screen is used to provide entertainment. ¶0033, the touchscreen can allow the patient to play a video game using touch based interaction. Therefore, the touchscreen will have a plurality of virtual buttons. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport with the teaches of Sturgeon because Gillies teaches that a patient can select the theme to be displayed and Sturgeon teaches it is known in the art to provide buttons on an touchscreen interface so that a patient can be entertained in the MRI [Sturgeon - ¶0008; ¶0033], which will reduce patient anxiety and is an object of Gillies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896